        Case 1:21-cv-03030-FVS    ECF No. 9   filed 04/30/21   PageID.33 Page 1 of 2



 1
                                                                             FILED IN THE
 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



 3                                                                  Apr 30, 2021
                                                                        SEAN F. MCAVOY, CLERK

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    PAMELA M.,
                                                 NO: 1:21-CV-03030-FVS
 8                             Plaintiff,
                                                 ORDER GRANTING STIPULATED
 9          v.                                   MOTION FOR REMAND

10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                               Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulated Motion for Remand

14   pursuant to sentence four of 42 U.S.C. §405(g). ECF No. 8. The Plaintiff is

15   represented by Attorney D. James Tree. The Defendant is represented by Special

16   Assistant United States Attorney Shata L. Stucky.

17         After consideration, IT IS HEREBY ORDERED that the Stipulated

18   Motion for Remand, ECF No. 8, is GRANTED. The Commissioner’s final

19   decision is reversed and remanded for further proceedings pursuant to sentence

20   four of 42 U.S.C. §405(g). Upon remand to the Commissioner of Social Security,

21   the Appeals Council should remand this case to the Administrative Law Judge

     (ALJ) for a de novo hearing. On remand, the ALJ shall further evaluate the
     ORDER ~ 1
        Case 1:21-cv-03030-FVS     ECF No. 9    filed 04/30/21   PageID.34 Page 2 of 2



 1   severity of Plaintiff’s impairments, the opinion evidence of record, and Plaintiff’s

 2   maximum residual functional capacity. If warranted by the expanded record, the

 3   ALJ will obtain supplemental vocational expert evidence to clarify the effect of the

 4   assessed limitations on Plaintiff’s ability to perform work in the national economy,

 5   take any further action needed to complete the administrative record, and issue a

 6   new decision.

 7         The parties stipulate that this case be reversed and remanded to the ALJ on

 8   the above grounds pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, the

 9   matter is remanded to the Commissioner for additional proceedings pursuant to

10   sentence four 42 U.S.C. 405(g). Upon proper presentation, this Court will consider

11   Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. § 2412(d).

12         The District Court Executive is hereby directed to enter this Order and provide

13   copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the file.

14         DATED April 30, 2021.

15
                                            s/Fred Van Sickle
16                                           Fred Van Sickle
                                      Senior United States District Judge
17

18

19

20

21



     ORDER ~ 2
